Citation Nr: 0733759	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  05-27 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a thoracic spine 
condition. 

2.  Entitlement to service connection for a left hip 
condition, claimed as secondary to a thoracic spine 
condition.

3.  Entitlement to service connection for a right hip 
condition, claimed as secondary to a thoracic spine 
condition.

4.  Entitlement to service connection for a right elbow 
condition, claimed as secondary to a thoracic spine 
condition.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission




ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 25, 1976 to September 20, 1976.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri. 


FINDINGS OF FACT

1. The veteran currently has thoracic spine conditions, to 
include a compression fracture and osteopenia, but these 
conditions pre-existed service and were not aggravated beyond 
the natural progression due to his military service.

2.  The veteran does not currently have any medically 
diagnosed bilateral hip condition.

3.  The veteran has been diagnosed with "tennis elbow," but 
there is no competent and persuasive evidence that his right 
elbow condition is related to his thoracic spine condition or 
any other incident of his military service.




CONCLUSIONS OF LAW

1.  The veteran's thoracic spine condition was not aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 
3.306 (2007).

2.  The veteran's claimed left hip condition is not secondary 
to his thoracic spine condition or any other incident of 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 3.306 
(2007).

3.  The veteran's claimed right hip condition is not 
secondary to his thoracic spine condition or any other 
incident of active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.304, 3.306 (2007).

4.  The veteran's right elbow condition is not secondary to 
his thoracic spine condition or any other incident of active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 



The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

The notice requirements were met in this case by two letters 
sent to the veteran in July 2004.  Those letters advised the 
veteran of the information necessary to substantiate his 
claims, and of his and VA's respective obligations for 
obtaining specified different types of evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. 
§ 3.159(b) (2007).  The letters told him what evidence was 
necessary, to provide or identify any relevant evidence, and 
that it was ultimately his responsibility to ensure that VA 
received any relevant evidence.  Cf. Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004).  The veteran has not alleged 
that VA failed to comply with the notice requirements of the 
VCAA, and he was afforded a meaningful opportunity to 
participate effectively in the processing of his claims, and 
has in fact provided additional arguments at every stage.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

Since the Board has concluded that the preponderance of the 
evidence is against the claims for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  That was done in this 
case.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  

The veteran was afforded medical examination to obtain an 
opinion as to whether his back condition was permanently 
aggravated due to service and whether his other claimed 
conditions can be directly attributed to his back condition.  
Since his back condition is the only claimed condition 
actually shown in the service medical records, VA's duty to 
assist by obtaining a medical opinion extends only to those 
aspects of his claims.  Cf. Duenas v. Principi, 18 Vet. App. 
512, 517 (2004) ("Because some evidence of an in-service 
event, injury, or disease is required in order to 
substantiate a claim for service connection and because a 
post-service medical examination could not provide evidence 
of such past events, a medical examination conducted in 
connection with claim development could not aid in 
substantiating a claim when the record does not already 
contain evidence of an in-service event, injury, or 
disease.").  Further examination or opinion is not needed on 
the claims because, at a minimum, there is no persuasive and 
competent evidence that the claimed conditions may be 
associated with the veteran's military service.  This is 
discussed in more detail below.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claims.  

Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

In the absence of a presumption, in order to prevail on the 
issue of service connection there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

Thoracic Spine Condition

Here, the veteran concedes he suffered a motor vehicle 
accident (MVA) one year prior to entering the military where 
he suffered a compression fracture of the thoracic spine.  
Rather, he contends that the residuals of the compression 
fracture are far worse due to his military service.

A veteran who served during wartime service after December 
31, 1946, is presumed to be in sound condition when examined, 
accepted and enrolled for service except as to defects, 
infirmities, or disorders noted at entrance into service or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. §§ 1111, 1137 
(West 2002).  The presumption of soundness, however, attaches 
only where there has been an induction medical examination 
during which the disability about which the veteran later 
complains was not detected.  See Bagby v. Derwinski, 1 Vet. 
App. 225, 227 (1991).

In this case, the veteran's entrance examination notes 
scoliosis and a past spine injury.  Indeed, the veteran 
concedes he suffered a MVA one year prior to entering service 
resulting in a thoracic spine compression fracture.  At the 
time, the condition was not considered disqualifying and the 
veteran was permitted to enter the military.  The veteran was 
ultimately medically discharged in September 1976 after less 
than one month of military service due to his thoracic spine 
condition.  The Medical Board, at that time, concluded the 
veteran's condition was pre-existing.  This is explained in 
more detail below.   Due to the clear medical evidence that 
the veteran's condition was pre-existing, as was noted on the 
veteran's 1976 enlistment examination, the presumption of 
soundness does not attach.  

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306(a).  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  See 
38 U.S.C.A. 1153; 38 C.F.R. 3.306(b); Falzone v. Brown, 8 
Vet. App. 398, 402 (1995).  Temporary or intermittent flare-
ups of a pre-existing injury or disease are not sufficient to 
be considered "aggravation in service" unless the underlying 
condition itself, as contrasted with mere symptoms, has 
worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 
(1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt 
v. Derwinski, 1 Vet. App. 292, 297 (1991).

Also, as noted in a decision of the United States Court of 
Appeals for the Federal Circuit (Federal Circuit), Wagner v. 
Principi, 370 F. 3d 1089 (Fed. Cir. 2004):  

. . . if a preexisting disorder is noted 
upon entry into service, the veteran 
cannot bring a claim for service 
connection for that disorder, but the 
veteran may bring a claim for service-
connected aggravation of that disorder.  
In that case section 1153 applies and the 
burden falls on the veteran to establish 
aggravation.  See Jensen v. Brown, 19 
F.3d 1413, 1417 (Fed. Cir. 1994).  If the 
presumption of aggravation under section 
1153 arises, the burden shifts to the 
government to show a lack of aggravation 
by establishing "that the increase in 
disability is due to the natural progress 
of the disease."  38 U.S.C. § 1153; see 
also 38 C.F.R. § 3.306; Jensen, 19 F.3d 
at 1417.  

Wagner, 370 F.3d at 1096 (Fed. Cir. 2004).

The crucial inquiry here then is whether there is medical 
evidence that the veteran's pre-existing thoracic spine 
compression fracture was permanently aggravated beyond 
natural progression due to any incident of the veteran's 
military service.  The Board concludes it was not.

Service medical records indicate the veteran complained of 
and was treated for back pain due to the physical demands of 
training.  The veteran alleges carrying heavy equipment 
during basic training aggravated his back condition.  At that 
time, x-rays revealed an old compression fracture of thoracic 
spine.  The veteran was ultimately medically discharged after 
less than one month of active military service.  The 
orthopedic specialist expressed the opinion that the 
veteran's condition had been aggravated during his period of 
active service.  The Medical Board, however, disagreed 
opining as follows:

 ...[I]t is the opinion of the board that there has 
been no material change in his condition and that 
his symptomatology has improved since being on 
light duty.  Therefore the condition is considered 
to have not been aggravated by active military 
service and did exist prior to enlistment.  

The RO also afforded the veteran a VA examination in October 
2004.  The examiner diagnosed the veteran with stable 
compression fracture of one of the mid-thoracic vertebral 
bodies and osteopenia.  Regarding etiology, the examiner 
opined as follows:

I would have to resort to speculation to ascertain 
whether or not the veteran's subjective reports of 
discomfort in the mid back, which he states have 
continued since his military service, have been 
aggravated by military service, as there is no 
objective measure with which to identify or 
differentiate this claim.

The Board also finds noteworthy that the veteran's treatment 
records from 2003 to 2004 include only scarce treatment for 
complaints of back pain.  Rather, the veteran's treatment 
records largely indicate treatment for other medical 
conditions. 

The Board finds the 1976 Medical Board report compelling.  It 
is based on clinical tests rendered at the time of the 
alleged aggravation.  It is clear, moreover, by the presently 
scarce treatment records that the veteran's back problems in 
the military were the product of temporary flare-ups due to 
strenuous physical activity rather than the product of 
permanent aggravation.  Other than the orthopedic specialist 
at that time, no other medical provider has otherwise 
disagreed with the Medical Board's conclusion.  The scarcity 
of subsequent treatment, moreover, discounts the 
persuasiveness of the orthopedic specialist's opinion that 
the veteran's spine condition was aggravated by military 
duty.  It is clear by the 2004 VA examiner's report, 
moreover, that the veteran's compression fracture is stable 
and has been for years.  There simply is no competent and 
persuasive evidence of a worsened condition due to the 
veteran's military service.

The Board has considered the veteran's statements that 
carrying heavy sea bags during basic training aggravated his 
spine condition beyond its normal progression, but he is a 
layman and has no competence to offer a medical opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board 
finds the Medical Board opinion highly persuasive and 
supported by subsequent treatment records as explained above.  

The Board finds that the preponderance of the evidence is 
against the claim, and the benefit of the doubt doctrine is 
not for application.  See generally Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed 
Cir. 2001).

Bilateral Hips and Right Elbow

Here, the veteran alleges that his thoracic spine condition 
caused other physical disabilities, to include in his left 
and right hip and right elbow.  The veteran does not proffer 
an explanation of how the conditions are related and concedes 
he had no other in-service injury responsible for his 
bilateral hip or right elbow conditions. 

Service connection may be established for any disability 
which is proximately due to or the result of a service-
connected disease or injury.  See 38 C.F.R. § 3.310. 
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 
4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 
34 (1991).  

In this case, for reasons aforementioned, the veteran's 
thoracic spine condition is not a service-connected 
disability and thus these claims must fail as a matter of 
law.  The Board notes, additionally, an October 2004 VA 
examiner opined that it would be anatomically impossible for 
his right elbow or bilateral hips to be related to his 
thoracic spine condition.  No medical provider has ever 
provided a relationship between his right elbow or bilateral 
hips and his thoracic spine condition.  Therefore, even if 
the veteran's thoracic spine condition was service connected, 
there is no medical evidence indicating the conditions are 
related and indeed one medical opinion indicating the 
impossibility of a causal relationship. 

There is also no basis in which the veteran's alleged 
bilateral hips or right elbow condition can be directly 
attributed to service.  The veteran concedes and the service 
medical records confirm that the veteran never had an injury 
to his hips or elbow.  The service medical records are also 
silent as to any complaints, treatment or diagnoses of any 
right elbow or bilateral hip condition.  

VA outpatient treatment records after service indicate 
complaints of right elbow pain and a diagnosis of "tennis 
elbow," but are completely silent as to any complaints, 
treatment or diagnoses of any bilateral hip condition.  No 
medical evidence exists, moreover, linking the veteran's 
"tennis elbow" to any remote incident of military service. 

The veteran's claims for service connection for bilateral hip 
conditions must fail because there simply is no medical 
evidence of a current disability related to any incident of 
service, to include his thoracic spine condition.  Service 
connection first and foremost requires medical evidence of a 
current disability.  In regard to his hips claims, there is 
no such medical evidence.

The veteran's claim for service connection for a right elbow 
claim must fail because even though there is some medical 
evidence of a right elbow condition, there is no competent 
and persuasive medical opinion linking his condition to any 
remote incident of his military service, to include a 
service-connected condition.   

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the claims, and the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F.3d 1361 (Fed Cir. 2001).

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for a thoracic spine 
condition is denied. 

Entitlement to service connection for a left hip condition, 
claimed as secondary to a thoracic spine condition, is 
denied.

Entitlement to service connection for a right hip condition, 
claimed as secondary to a thoracic spine condition, is 
denied.

Entitlement to service connection for a right elbow 
condition, claimed as secondary to a thoracic spine 
condition, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)



 Department of Veterans Affairs


